DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant argues that combination of the prior art does not teach or suggest Applicant’s invention.  More specifically Applicant argues that the secondary reference does not teach the feature of “a binder at a level of less than 8%” as recited in Applicant’s amended claim 16 and instead teaches away from the use of a binder because the process of Kobari can be obtained without using a binder. However, it has been that the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." 391 F.3d at 1200-01, 73 USPQ2d at 1145-46. Kobari discloses the sheet comprises 3-20% (which partially overlaps with the relevant numerical range of the claimed feature) of cellulose derivative or natural gums as a binder on a dry weight basis thereby establishing binders as a suitable alternative.  Since the binder of Kobari acts the same as the claimed feature which is to select and add a binder to the sheet, it would have been obvious a skilled person in the art to arrive at the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites the limitation of a binder content of between about 1 and about 10% which fails to further limit claim 1 which recites a limitation of a binder content less than about 8%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303), and further in view of Kobari et al. (US 3,718,153). 
Regarding claim 16-20, Hind teaches an aerosol-generating article comprising an aerosol- forming substrate, the aerosol-forming substrate (a smoking product, for example, a cigarette, a cigar or a pipe tobacco; col. 1 lines 6-7) comprising a sheet, comprising: a fibrous material (preparing a tobacco product from bright tobacco stems, by treating the bright tobacco stems to remove the calcium and magnesium cross links from the pectinaceous material contained therein, without deleteriously affecting the fibrous nature of the cellulose and hemi-cellulose in the tobacco being treated; col. 1 lines 45-50) and one or more nicotine salts wherein at least about 20% by weight of the one or more nicotine salts is monoprotic (Nicotine, for example, free nicotine, or as a salt, such as the malate, citrate or hydrochloride 1.0-3.0%; 
However Kobari discloses a sheet-like material for smoking comprises 3-20% (based on the dried weight of the tobacco leaf substances mentioned hereinbelow) of a cellulose derivative…or natural gums such as guar gum, gum arabic, as a binder, and 2-8% of dialdehyde starch, glyoxal, and the like, as a water-proofing agent, together with other supplementary agents and a small quantity of water, are added to tobacco powder, tobacco dust, vein (these will be called "tobacco leaf substances" for short hereafter in the specification), so as to form moist powder mixture containing 30-60% (W.B.) of moisture (col. 4 lines 65-75). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Hind in view Kobari because it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).
Regarding claim 22, Hind teaches sugar (a sugar, for example, invert sugar, dextrose, fructose, or Sucrose 5.0-20.0 col. 2 lines 69-70).
Regarding claim 23
Regarding claim 24, Hind teaches one or more aerosol formers selected from the group consisting of propylene glycol, triethylene glycol, 1,3-butanediol, and glycerine (col. 2 lines 65-67).
Regarding claim 25, Hind teaches less than about 5% by weight of tobacco material on a dry weight basis (A smoking tobacco product comprising from 5.0 to 90.0% by weight of a fibrous tobacco material; col. 6 lines 50-51)

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303), and Kobari et al. (US 3,718,153) in view of Waller (US 20150313285). 
Regarding claim 21, Hind in view of Kobari does not explicitly teaches one or more nicotine salts selected from the group consisting of nicotine acetate, nicotine benzoate, nicotine gallate, nicotine lactate, nicotine laurate, nicotine levulinate, nicotine palmitate, nicotine pyruvate, nicotine sorbate, and nicotine stearate. However Waller discloses an aerosol-generating system is provided, including an encapsulated volatile liquid source abstract comprising nicotine source provides a means to control delivery of aerosolized nicotine salt particles, such as nicotine pyruvate particles [0089]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of modified Hind to correspond with that of the claimed invention to because it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP § 2144.05II (A)).

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Kobari et al. (US 3,718,153) as applied to claim 16 above, and further in view of Gindrat (US 2014/0166032).
Regarding claim 26-27, Hind does not explicitly teach an aerosol-generating rod comprising a gathered sheet according to claim 16 circumscribed by a wrapper, wherein the gathered sheet is crimped and an aerosol-generating article, comprising: an aerosol-forming substrate, wherein the aerosol-forming substrate comprises an aerosol-generating rod according to claim 26. However Gindrat teaches a rod for use in a smoking article is provided, the rod including a gathered sheet of homogenised tobacco material circumscribed by a wrapper, circumscribing the gathered continuous sheet with a wrapper to form a continuous rod; and severing the continuous rod into a plurality of discrete rods. The sheet is preferably crimped or otherwise textured (abstract). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the sheet of Hind to correspond with that of the claimed invention in order for the sheet to exhibit lower weight standard deviations than rods with shreds of tobacco material [0014]. 
Regarding claim 29-30, Hind does not explicitly teach an aerosol-generating article comprising a combustible heat source and an aerosol- generating substrate located downstream of the combustible heat source, wherein the aerosol- generating substrate comprises an aerosol-generating rod according to claim 26 and an aerosol-generating article comprising an aerosol-generating substrate for an electrically-heated aerosol-generating system, wherein the aerosol- generating substrate comprises an aerosol-generating rod . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747